In an action to recover sums due under several promissory notes and drafts drawn upon letters of credit, the defendants George J. Munkenbeck, Jr., and Mary H. Munkenbeck, appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Floyd, J.), dated December 2, 1992, as denied their motion to set aside a judgment of the same court (Underwood, J.), dated May 19, 1992.
Ordered that the order is affirmed insofar as appealed from, with costs.
We find that there was "good cause shown” for the plaintiffs delay in filing the judgment, which was caused by the *738death of one assigned Justice and the illness of another (see, 22 NYCRR 202.48 [b]; Levine v Levine, 179 AD2d 625). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.